Citation Nr: 0906109	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  
The Veteran, who had active service from April 1969 to 
January 1971, appealed that decision to the BVA, and the case 
was referred to the BVA for appellate review.


FINDING OF FACT

Bilateral hearing loss was not manifested during service or 
for many years following separation from service, and any 
currently diagnosed bilateral hearing loss is not causally or 
etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letter from the RO to the Veteran 
dated in March 2005.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  While this notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the Veteran is 
not prejudiced by the failure to provide him that further 
information.

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c) under the facts and circumstances of this case.  
In this regard, the RO obtained the Veteran's service 
treatment records and pertinent medical records identified by 
the Veteran.  The Veteran was also afforded a VA examination.

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and the duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed.Cir. 2006).  The Board 
concludes that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  Therefore, the Board finds that the 
duty to notify and the duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.

The Veteran contends that he sustained noise trauma while on 
active duty that resulted in impaired hearing.  In his 
testimony before the Board, he stated that he had to fire 
guns both in training and in battle without ear protection.  
He said he would loss hearing while firing the guns, but his 
hearing would return afterward.  Subsequent to separation 
from service, the Veteran stated he had additional non-
military noise exposure, but the Veteran used ear protection 
in the non-military noise situations.  Additionally, he 
indicated that he did not receive treatment for hearing loss 
after service, but in his thirties he started experiencing 
earaches and ringing in his ears.  Although he never got a 
doctor's opinion that related the gunfire from service or the 
earaches to hearing loss, he believes that service connection 
should be granted for his bilateral hearing loss.  

The evidence for consideration includes service treatment 
records, which contain no evidence of complaints, treatment, 
or diagnosis of ear disease or hearing loss.

A March 2004 VA outpatient treatment record reflects that no 
hearing impairment was noted.  In February 2005 the Veteran 
was seen at the VA medical center regarding a left earache 
that began six weeks earlier.  

In July 2005 the Veteran underwent a VA audiological 
examination and the audiometric testing showed:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
25
30
40
LEFT
15
25
35
35
50

The average hearing for the right ear was 29 and for the left 
ear it was 36.  The Veteran scored a 96 percent on the 
Maryland CNC speech recognition test.  The audiologist found 
normal to mild sensorineural hearing loss in the Veteran's 
right ear and normal to moderate sensorineural hearing loss 
in his left ear.  

During the July 2005 ear examination, the examiner found that 
the Veteran's current hearing loss occurred subsequent to 
service, since in 1974, three years after his active service 
ended in 1971, the Veteran had no reported hearing problem.  
The examiner noted that hearing loss caused by noise exposure 
occurs at the time of exposure, not years later.  The most 
likely etiology of the Veteran's current hearing loss, 
according to the examiner, was age related factors 
(presbycusis).  The examiner diagnosed the Veteran with 
bilateral minimal high frequency sensorineural hearing loss.  
Therefore, it was the examiner's opinion that it is less 
likely than not that the Veteran's current hearing loss is 
related to service, particularly the noise exposure and 
acoustic trauma.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, including 
an organic disease of the nervous system, e.g., sensorineural 
hearing loss, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In addition, the Board notes that for the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385.

The evidence reflects that the Veteran does have a hearing 
loss disability that satisfies the requirements of 38 C.F.R. 
§ 3.385.  The Board will also assume, for purposes of this 
decision, that the veteran was exposed to some loud noise 
during service.  Therefore, the remaining question is whether 
there is medical evidence which relates the current 
disability to service.

However, based on this record the Board finds that the 
medical evidence is against the claim.  In this regard it is 
significant that no hearing loss was demonstrated within 
service or one year following service, and the first evidence 
of hearing loss is several decades following the Veteran's 
separation from service.  The evidentiary gap in this case 
between active service and the earliest diagnosis of 
bilateral hearing loss essentially constitutes negative 
evidence that tends to disprove the Veteran's claim that the 
Veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998); affd. sub. nom., Forshey v. 
Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
Furthermore, the VA examination in July 2005 indicates that 
the Veteran's bilateral hearing loss is not related to 
service, and the medical evidence of record does not 
otherwise demonstrate it is related to service.  Absent this 
crucial medical evidence, the Board can not conclude on its 
own that the Veteran's bilateral hearing loss resulted from 
service.  Just as the Veteran cannot make a medical 
conclusion, the Board is not competent to supplement the 
record with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's bilateral hearing loss had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). 
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
bilateral hearing loss and service by way of correspondence 
from the RO to him, but he failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the Veteran was clearly advised of the need to 
submit medical evidence of a relationship between his 
bilateral hearing loss and an injury, disease or event in 
service.  While the Veteran is clearly of the opinion that 
his current bilateral hearing loss is related to service, as 
a lay person, the Veteran is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for bilateral hearing loss is not 
established.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


